MEMORANDUM **
Gerald Oscar Person, an Oregon state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that defendants unlawfully seized and destroyed his religious materials. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm.
The district court properly granted summary judgment for defendants because Person did not show that the prison regulations used to limit the amount and nature of materials in Person’s cell were not reasonably related to valid penological interests such as security and administrative accountability. See Friend v. Kolodzieczak, 923 F.2d 126, 128 (9th Cir.1991).
We do not consider Person’s contentions regarding violations of his rights to due process and equal protection because Person’s second amended complaint did not contain these causes of action. See Crawford v. Lungren, 96 F.3d 380, 389 n. 6 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.